Exhibit 10.2
 
November 24, 2014


Albemarle Corporation
451 Florida Street
Baton Rouge, Louisiana 70801




 
Re:
Credit Agreement, dated as of February 7, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Albemarle Corporation, a Virginia corporation (the
“Company”), the other Borrowers party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.



Ladies and Gentlemen:


Reference is hereby made to the Credit Agreement described above.  Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Credit Agreement.


Notwithstanding anything to the contrary contained in Section 8.07 of the Credit
Agreement, the Required Lenders hereby consent to the Guarantee by one or more
Subsidiaries of (i) the Specified Senior Notes so long as the Company is in
compliance with Section 7.12 of the Credit Agreement, (ii) that certain Credit
Agreement, dated as of August 15, 2014, among the Company, the lenders party
thereto and Bank of America, N.A., as administrative agent and (iii) that
certain Credit Agreement to be dated on or about November 25, 2014, among the
Company, the lenders party thereto and Bank of America, N.A., as administrative
agent.


The consent contained herein is a one-time consent, is expressly limited to the
purposes and matters set forth herein.  Nothing contained herein shall
constitute a waiver or modification of any other rights or remedies the
Administrative Agent or any Lender may have under any Loan Document or
applicable Law.  The Credit Agreement shall remain in full force and effect
according to its terms (as modified by this letter).


This letter may be executed by the parties hereto in several counterparts, each
of which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement.  Delivery of an executed counterpart by
facsimile or other secure electronic format (.pdf) shall be as effective as an
original.  This letter shall become effective upon the Administrative Agent’s
receipt of counterparts hereof duly executed by the Required Lenders and the
Borrowers.


This letter shall be governed by and construed in accordance with the laws of
the State of New York.
                        

 
Very truly yours,
          BANK OF AMERICA, N.A.,
as Administrative Agent
               
 
By:
 /s/ Robert Rittelmeyer      Name:  Robert Rittelmeyer      Title:  Vice
President          


ALBEMARLE CORPORATION
CONSENT LETTER (REVOLVER)
 
 
 

--------------------------------------------------------------------------------

 
                  
LENDERS:                                                               
 

 
BANK OF AMERICA, N.A.,
as a Lender
         
 
By:
  /s/ Darren Bielawski     Name:  Darren Bielawski      Title:  Vice President 
         

 

 
JPMORGAN CHASE BANK, N.A.,
as a Lender
         
 
By:
 /s/ John Kushnerick     Name:  John Kushnerick      Title:  Vice President    
       


 
BNP PARIBAS,
as a Lender
         
 
By:
 /s/ Mike Shryock     Name:  Mike Shryock      Title:  Managing Director       
 

 
 
By:
 /s/ Mike Hoffman     Name:  Mike Hoffman      Title:  Vice  President         
 

 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
         
 
By:
 /s/ Mark Campbell      Name:  Mark Campbell      Title:  Authorized Signatory 
         

 

 
THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
         
 
By:
 /s/ William McGinty      Name:  William McGinty      Title:  Director         
 


 
WELLS FARGO BANK, N.A.,
as a Lender
         
 
By:
 /s/ Ashley Walsh     Name:  Ashley Walsh      Title:  Director           

 
ALBEMARLE CORPORATION
CONSENT LETTER (REVOLVER)
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
         
 
By:
 /s/ James D. Weinstein     Name:  James D. Weinstein      Title:  Managing
Director           

 

 
U.S. BANK, NATIONAL ASSOCIATION,
as a Lender
         
 
By:
 /s/ Steven Dixon     Name:  Steven Dixon     Title:  Vice President           

 

 
HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
         
 
By:
 /s/ Jean-Philippe Huguet     Name:  Jean-Philippe Huguet      Title:  Director 
         


 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
         
 
By:
 /s/ Christian S. Brown     Name:  Christian S. Brown      Title:  Senior Vice
President           

                               

 
THE NORTHERN TRUST COMPANY,
as a Lender
         
 
By:
 /s/ Sara Bravo McCaulay     Name:  Sara Bravo McCaulay      Title:  Vice
President           

 

 
WHITNEY BANK,
as a Lender
         
 
By:
 /s/ Mark R. Phillips     Name:  Mark R. Phillips                   

 
ALBEMARLE CORPORATION
CONSENT LETTER (REVOLVER)
 
 
 

--------------------------------------------------------------------------------

 


ACCEPTED AND AGREED AS OF THE DATE SET FORTH ABOVE:


COMPANY:
ALBEMARLE CORPORATION,
a Virginia corporation
         
 
By:
 /s/ Scott Tozier     Name: Scott Tozier      Title: Sr. VP and CFO           

 
BELGIAN BORROWER 
ALBEMARLE GLOBAL FINANCE COMPANY SCA
 
By: ALBEMARLE EUROPE SPRL,
as unlimited partner
         
 
By:
 /s/ Annemie Donkers     Name: Annemie Donkers      Title: Director           

                                                     
 
              
 
 
 
 
 
 
 
ALBEMARLE CORPORATION
CONSENT LETTER (REVOLVER)
 

--------------------------------------------------------------------------------


